298 S.W.3d 103 (2009)
Jan WEAVER, Appellant,
v.
Charles WEAVER, Respondent.
No. ED 92517.
Missouri Court of Appeals, Eastern District, Division Four.
September 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 21, 2009.
Application for Transfer Denied December 22, 2009.
Jonathan D. Marks, St. Louis, MO, for Appellant.
Joseph J. Kodner, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Jan Ellen Weaver (hereinafter, "Wife") appeals from the trial court's judgment denying her motion to modify the language of her qualified domestic relations order (hereinafter, "QDRO"). Wife believes the QDRO improperly limited her share of Charles C. Weaver's retirement account to the date of their dissolution rather than the date from which he retired.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. Therefore, an extended opinion reciting the detailed facts and restating the applicable principles of law would have *104 no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).